DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The preliminary amendment filed on 07/20/2021 has been entered. Claims 3-4 and 6-15 have been amended. Claims 1-15 are currently pending, Claims 1-14 have been elected without traverse on 01/25/2022 and thus Claim 15 has been withdrawn by the examiner from further consideration. Accordingly, Claims 1-14 are under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	IN THE CLAIMS
	Claim 8 line 4 – the term “and/” has been canceled.
	Claim 9, line 3 – the phrase “MTT, OFF families, or any mixtures thereof” has been replaced by - - MTT, or OFF families - -.
	Claim 15 has been canceled.
	
Michael Locklar on 02/04/2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art reference are Luk (Luk, H. et al. “Role of Carbonaceous Supports and Potassium Promoter on Higher Alcohols Synthesis over Copper−Iron Catalysts” ACS Catal. 2018, 8, 9604−9618; cited in IDS 07/20/2021) and Eguchi (Eguchi, K. et al. “High pressure catalytic hydration of olefins over various proton-exchanged zeolites” ChemLett. 1986, Vol.15, No.4, 567-570).
Luk teaches the process for converting syngas to higher alcohols comprising contacting a mixture of hydrogen and carbon monoxide with CuFe catalyst supported on carbonaceous materials. Luk further teaches the weight percent of CuFe in the catalyst as determined by ICP-OES (inductively coupled plasma optical emission spectroscopy).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However Luk fails to teach or suggest that the catalyst composition further comprises one or more acidic materials wherein the one or more acidic materials being one or more zeolites having a Si/Al molar ratio ranging between 2 and 200 as determined by inductively coupled plasma-optical emission spectroscopy.



    PNG
    media_image2.png
    380
    652
    media_image2.png
    Greyscale

However, the reference fails to teach obtaining alcohols from a mixture comprising hydrogen and carbon monoxide.
Furthermore, Luk teaches that olefins are produced as byproducts, however, a skilled artisan would not have a reasonable expectation of success in converting the olefins byproducts to alcohols by combining and using the acidic zeolite catalyst of Eguchi with the catalyst of Luk. Firstly, the impact the acidic zeolite catalyst would have on the conversion of hydrogen and carbon monoxide (syngas) to higher alcohols is unknown. Secondly, Eguchi teaches that olefin conversion to alcohols takes place by hydrating the olefins (see eqn (1), page 567) and hence the impact water would have on the conversion of syngas to higher alcohols is also unknown. In view of the foregoing a 
Accordingly, the prior art references, alone or in combination, neither anticipate nor reasonably make obvious the process for converting syngas to C2+ alcohols as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-14 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622